     Case 2:90-cv-00520-KJM-DB Document 6525 Filed 03/25/20 Page 1 of 5


 1   DONALD SPECTER – 083925                   MICHAEL W. BIEN – 096891
     STEVEN FAMA – 099641                      ERNEST GALVAN – 196065
 2   ALISON HARDY – 135966                     LISA ELLS – 243657
     SARA NORMAN – 189536                      JESSICA WINTER – 294237
 3   RITA LOMIO – 254501                       MARC J. SHINN-KRANTZ – 312968
     MARGOT MENDELSON – 268583                 CARA E. TRAPANI – 313411
 4   PRISON LAW OFFICE                         ROSEN BIEN
     1917 Fifth Street                         GALVAN & GRUNFELD LLP
 5   Berkeley, California 94710-1916           101 Mission Street, Sixth Floor
     Telephone: (510) 280-2621                 San Francisco, California 94105-1738
 6                                             Telephone: (415) 433-6830
 7 Attorneys for Plaintiffs
 8
                       UNITED STATES DISTRICT COURTS
 9                     EASTERN DISTRICT OF CALIFORNIA
10                  AND NORTHERN DISTRICT OF CALIFORNIA
11         UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
            PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
12
     RALPH COLEMAN, et al.,                    Case No. 2:90-CV-00520-KJM-DB
13
                 Plaintiffs,                   THREE JUDGE COURT
14
           v.
15
     GAVIN NEWSOM, et al.,
16
           Defendants.
17 MARCIANO PLATA, et al.,                     Case No. C01-1351 JST
18         Plaintiffs,                         THREE JUDGE COURT
19         v.
20 GAVIN NEWSOM,                               DECLARATION OF MICHAEL
                                               BRODHEIM IN SUPPORT OF
21                                             PLAINTIFFS’ EMERGENCY
            Defendants.                        MOTION
22
23
24
25
26
27
28
                                                              Case No. 2:90-CV-00520-KJM-DB
        DECLARATION OF MICHAEL BRODHEIM IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION
     Case 2:90-cv-00520-KJM-DB Document 6525 Filed 03/25/20 Page 2 of 5


 1                        DECLARATION OF MICHAEL BRODHEIM
 2         I, Michael Brodheim, declare:
 3         1.     I am a Litigation Assistant at the Prison Law Office, counsel of record for
 4 Coleman and Plata Plaintiffs. I have personal knowledge of the facts set forth herein, and
 5 if called as a witness, I could competently so testify. I make this declaration in support of
 6 Plaintiffs’ Emergency Motion.
 7         2.     I served 33 years in the custody of the California Department of Corrections.
 8 I was released from CDCR custody on July 23, 2015. While in CDCR custody, I lived in
 9 dormitories at the California Medical Facility (CMF) from 2000 to 2011.
10         3.     Since my release from custody, I visited CMF once in November 2019, as a
11 member of the Prison Law Office team monitoring compliance with the Armstrong v.
12 Newsom Remedial plan. During that visit, I walked through many of the CMF housing
13 units, including dormitories that I had once lived in.
14         4.     Although I have not lived at CMF since July 2015, I observed during my
15 November 2019 visit, that the conditions had changed very little since I had left, except
16 that there were a few more single beds in some of the dorms than there had been before, in
17 addition to the bunk beds.     I believe were also more people using walkers and
18 wheelchairs in the dorms than when I lived there. This made the dorms even more crowded
19 than they had been before.
20         5.     The dormitories I lived in at CMF were in units J-1, J-2, and J-3. “J” refers
21 to the wing of the prison, and the numerals refer to the floor.
22         6.     On each floor of J wing, there were multiple dormitories. As I recall, there
23 was one 8-man dorm on each floor of J-Wing. The other dorms were 12-man dorms,
24 except for the front dorm which had more than 20 men. The latter dorm also had its own
25 shower. Each dorm, except for the 8-man dorm, had one or two single beds with the other
26 beds being double-bunked. Only the larger dorm had a common area where people could
27 congregate. There was no similar space in any of the other dorms. Every dorm had a
28 room in one corner with a toilet and sink. The room was about the size of a small closet.

                                                   1
         DECLARATION OF MICHAEL BRODHEIM IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION
     Case 2:90-cv-00520-KJM-DB Document 6525 Filed 03/25/20 Page 3 of 5


 1 Often, people would use that room to bathe (taking what was called a “bird bath”) and/or
 2 do their laundry.
 3          7.    In the J-1, J-2 and J-3 dormitories that I lived in, there were usually 8 men
 4 living in a room that measures roughly 20’ x 20’. These men and I shared the one toilet
 5 and one sink that was located in the corner of the dormitory. There were four bunk beds
 6 in the dorms I lived in. Even if our beds had been six feet apart, which they were not, it
 7 would have been impossible to maintain a distance of six feet from each other while we
 8 were sleeping, as we all slept within a couple of 2-3 feet of each other on the upper or
 9 lower bunk. And whenever we left our beds to do any activities of normal life, including
10 dressing, bathing, getting food, going to the bathroom etc, we came within six feet of each
11 other.
12          8.    Some of the people I lived with in the dorms used wheelchairs and/or
13 walkers. This made the small room more crowded and more difficult to maintain distance
14 between us.
15          9.    We had to leave the dorm to take a shower. This was true for every dorm
16 except the first, larger dorm, which had its own shower. In order to shower, we had to wait
17 for the custody officer to unlock the door, which they did once an hour. We would have to
18 walk down the hallway to get to the shower room. When I showered, I would be locked in
19 the shower room (for about an hour), typically with about 5-10 other people. Two or three
20 people would use the shower at one time. It would not have been possible to maintain
21 social distance in the shower room, nor could I avoid passing people in my dorm on my
22 way to the shower.
23          10.   Below are some photos of J-1 dorm, where I lived in 2011. These photos
24 were taken in April 2019 by plaintiffs’ Armstrong auditing team. The conditions that these
25 incarcerated people are living are very similar to the conditions in the dorm when I lived
26 there.
27 //
28 //

                                                   2
         DECLARATION OF MICHAEL BRODHEIM IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION
     Case 2:90-cv-00520-KJM-DB Document 6525 Filed 03/25/20 Page 4 of 5


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
        DECLARATION OF MICHAEL BRODHEIM IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION
     Case 2:90-cv-00520-KJM-DB Document 6525 Filed 03/25/20 Page 5 of 5


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         11.    During my visit in November 2019, I observed that most people in the dorms
17 at CMF are still living, showering, and sleeping within a few feet of each other most if not
18 all of the time, just as they were when I lived there.
19         I declare under penalty of perjury under the laws of the United States of America
20 that the foregoing is true and correct, and that this declaration is executed at Berkeley,
21 California this 24th day of March, 2020.
22
23                                                 /s/
                                                   Michael Brodheim
24
25
26
27
28

                                                   4
         DECLARATION OF MICHAEL BRODHEIM IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION
